UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 98-50637
                         Summary Calendar
                      _____________________

                         SUSAN ESQUIVEL,

                                                 Plaintiff-Appellee,
                              versus

         COUNTY OF EL PASO; CHARLES MATTOX, County Judge,

                                              Defendants-Appellants.


           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-97-CV-87-H


                           July 1, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     County of El Paso and Charles Mattox contest a jury verdict

for Susan Esquivel, on her claim that Appellants failed to make a

reasonable accommodation for her disability as required by the

Americans with Disabilities Act, 42 U.S.C. §§ 12112(a) et seq.

Appellants claim that the district court erred in excluding certain

evidence at trial and in denying their motions for judgment as a

matter of law and for a new trial.     We AFFIRM.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 I.

     In March 1993, Esquivel, employed by Appellants, reported that

she had been injured on the job.            Esquivel, who worked at the

computer “help desk” as an Information Center Coordinator (ICC)

with the County Consolidated Data Processing Department (CDP),

stated that the repetitive hand motions of her job had caused her

to develop carpal tunnel syndrome, causing pain in her wrists,

arms, and shoulders.   She underwent surgery on her right hand that

July; on her left hand, that October.           She was unable to work

between the surgeries.

     That November, Esquivel began discussions with persons at the

CDP regarding her return to work.      She was released to work, with

restrictions, by her physician in September 1994. The restrictions

included limitations on the time she should could spend typing,

standing, sitting, and lifting, among others.

     Although the testimony at trial conflicted on who initiated

the topic, there was discussion of possibly placing Esquivel in the

position of a customer service representative (CSR), which would be

considered a promotion and had a higher salary.            Because of her

medical   restrictions,   Esquivel    was    told   that   there   were   no

positions for her at CDP.



                                - 2 -
     That     October,   Esquivel   filed   her   first    charge   of

discrimination with the Equal Employment Opportunity Commission

(EEOC), claiming that CDP had failed to reasonably accommodate her

disability.     And, after applying for a CSR position and being

denied an interview, Esquivel filed a second EEOC complaint in

February 1995. That March, she interviewed for a CSR position, but

was not awarded the job.    Finally, that July, Esquivel met with a

CDP supervisor and a vocational therapist; an agreement was reached

allowing Esquivel to return to her ICC position.          As of trial,

Esquivel continued to be employed at CDP.

     At trial, Esquivel essentially claimed that Appellants had

discriminated against her based on her disability (carpal tunnel

syndrome) by not accommodating her so that she could return to work

during the nine months (September 1994-July 1995) between when she

was released to work (with restrictions) and returned to work.      The

jury found that she was an individual with a disability; that

Appellants had kept her from returning to work because of her

disability; and that Appellants had not made a good faith effort to

reasonably accommodate her.    Esquivel was awarded $75,000 for pain

and suffering and approximately $14,000 for back pay.




                                - 3 -
                                     II.

                                     A.

      Appellants first claim that the district court erred in

failing to grant their motions for judgment as a matter of law or

for a new trial because:      Esquivel is not “disabled” under the ADA;

there is no record of a disability; there is no evidence that

Appellants regarded her as being disabled; she was not qualified

for   the   CSR   position;   and   she    never   requested   a   reasonable

accommodation.

      Needless to say, in the light of the relief sought from a jury

verdict, Appellants have a high bar to cross.             The denial of a

motion for judgment as a matter of law will be affirmed unless

“there is no legally sufficient evidentiary basis for a reasonable

jury to find for” the nonmovant.          FED. R. CIV. P. 50(a).    Reversing

the denial of a motion for a new trial is even more difficult; the

denial will be affirmed unless it is clearly shown that there was

“an absolute absence of evidence to support the jury’s verdict”.

Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1049 (5th Cir.

1998) (emphasis added).       Having reviewed the record, we find no

reversible error in the denials of judgment as a matter of law or

for a new trial.



                                    - 4 -
                                 B.

     Appellants next contest the denial of their motion to dismiss

for failure to exhaust administrative remedies as to the ICC

position.    Such rulings are reviewed de novo.   Cf. Dao v. Auchan

Hypermarket, 96 F.3d 787, 788 (5th Cir. 1996).     Before filing an

ADA claim, the plaintiff is required to file a charge with the

EEOC.   Id. at 788-89.   Esquivel did so.   Based upon our review of

the records, we find no find no error in the denial of Appellants’

motion.

                                 C.

     Finally, Appellants claim error in the exclusion of testimony

and other evidence concerning Esquivel’s work history and medical

condition following her return to work.       Because of the broad

discretion afforded to district courts in evidentiary rulings,

“[w]e will reverse the court’s evidentiary rulings only when the

court has clearly abused its discretion and a substantial right of

a party is affected”.    Tamez v. City of San Marcos, 118 F.3d 1085,

1098 (5th Cir. 1997), cert. denied, 115 S. Ct. 1073 (1998); FED. R.

EVID. 103.   Assuming this issue has been properly briefed, we find

no such abuse of discretion.

                                III.

     For the foregoing reasons, the judgment is

                                                        AFFIRMED.

                                - 5 -